          Case1:19-cv-06949-VSB
         Case  1:19-cv-06949-VSB Document
                                  Document71-1
                                           73 Filed
                                               Filed11/05/19
                                                     11/01/19 Page
                                                               Page11ofof66

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and Spin Master, Inc.

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 SPIN MASTER LTD. and SPIN MASTER, INC.,
                                                     Civil Case No.: 19-cv-6949
 Plaintiffs

 v.

 ACIPER, ADA TOYZ, AHAHOO, AHIROT,
 AILA     STORE,    COLORFULWORLD6,                     [PROPOSED]
 CONTROL FUTURE DIRECT, DEWEER,                      ORDER DISSOLVING
 ELEMUSI, ETCBUYS, FINALBASEDIRECT,               TEMPORARY RESTRAINING
 FLYGLOBAL, FREE TO FLY, FUNDOM,                 ORDER APPLICABLE ONLY TO
 GOSEAR, GOTECHOD DIRECT, JEICY,                    DEFENDANT JSCOUT
 JINRONG HE, JJS TOYS, JOYFUN, JOYJAM,
 JSCOUT, JZD-US, KINGBOT-US, LALAGO,
 LANKEE, LIBERTY TRADING GB, LYNEE
 TOYS,     MAGNETICSPACE,      MAYZO,
 MI.MENG15, MXTRADE, NAMIGE, NEIL-US,
 NEW-LOOK,    REIMOTKON-US,     ROOYA
 BABY DIRECT, SGILE, SIKAYE TECH INC,
 SUUKAA,        TABPOLE         DIRECT,
 TAIYUANSHIXINGHUALINGQUWANGYAN
 JUNTIYUYONGPINGDIAN, TOCH DIRECT,
 TOTOLA TRADING INC, TOY CHEF, TSWA,
 TULAS, UM-S, UNIDARGON, V-BEST,
 WALSONTOP, WO FEI, YEYOJOY, YOUDI
 DIRECT and YUANBO,

 Defendants
 Case1:19-cv-06949-VSB
Case  1:19-cv-06949-VSB Document
                         Document71-1
                                  73 Filed
                                      Filed11/05/19
                                            11/01/19 Page
                                                      Page22ofof66

                              GLOSSARY

Term                   Definition
Plaintiffs or “Spin    Spin Master Ltd. and Spin Master, Inc.
Master”
Defendants             ACIPER, Ada Toyz, AHAHOO, AHIROT, AILA
                       Store, Colorfulworld6, Control Future Direct,
                       DEWEER, Elemusi, ETCBUYS, FinalBaseDirect,
                       Flyglobal, Free to Fly, FUNDOM, Gosear, GotechoD
                       Direct, Jeicy, jinrong he, JJs Toys, Joyfun, Joyjam,
                       Jscout, JZD-US, KINGBOT-US, Lalago, lankee,
                       Liberty Trading GB, Lynee toys, Magneticspace,
                       Mayzo, Mi.meng15, MXTRADE, namige, Neil-US,
                       new-look, REIMOTKON-US, ROOYA BABY Direct,
                       SGILE, Sikaye tech Inc, SUUKAA, tabpole Direct,
                       taiyuanshixinghualingquwangyanjuntiyuyongpingdian,
                       Toch Direct, Totola Trading Inc, Toy Chef, TSWA,
                       Tulas, UM-S, UniDargon, V-Best, Walsontop, Wo Fei,
                       YEYOJOY, Youdi Direct and YuanBo
Amazon                 Amazon.com, a Seattle, Washington-based, online
                       marketplace and e-commerce platform owned by
                       Amazon.com, Inc., a Delaware corporation, that allows
                       manufacturers and other third-party merchants, like
                       Defendants, to advertise, distribute, offer for sale, sell
                       and ship their retail products, which, upon information
                       and belief, primarily originate from China, directly to
                       consumers worldwide and specifically to consumers
                       residing in the U.S., including New York
Epstein Drangel        Epstein Drangel LLP, counsel for Plaintiffs
New York Addresses     60 East 42nd Street, Suite 2520, New York, NY 10165;
                       244 Madison Ave, Suite 411, New York, NY 10016
Complaint              Plaintiffs’ Complaint filed on July 25, 2019
Application            Plaintiffs’ Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets
                       (as defined infra) with the Financial Institutions (as
                       defined infra); 3) an order to show cause why a
                       preliminary injunction should not issue; 4) an order
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery filed on July 25,
                       2019
Harrs Dec.             Declaration of Christopher Harrs in Support of
                       Plaintiffs’ Application
Yamali Dec.            Declaration of Danielle S. Yamali in Support of
                       Plaintiffs’ Application
Spin Master Products   Innovative children’s lifestyle products and toys under
                       Plaintiffs’ own well-known brands, including Twisty
                       Petz, Flutterbye Fairy, Bunchems and Hatchimals, as
                       well as under their licensed properties, such as Paw
                                     i
 Case1:19-cv-06949-VSB
Case  1:19-cv-06949-VSB Document
                         Document71-1
                                  73 Filed
                                      Filed11/05/19
                                            11/01/19 Page
                                                      Page33ofof66

                         Patrol and Air Hogs
Racer Products           Plaintiffs’ Air Hogs Zero Gravity Laser Racer, which
                         features award-winning patented technology that
                         permits the car to drive along the floor, up the walls,
                         and even upside down
Racer Product Marks      U.S. Trademark Registration Numbers: 3,267,725 for
                         “WALL CLIMBER” for goods in Class 28, with a
                         constructive date of first use of May 27, 2005; and
                         3,210,297 for “ZERO GRAVITY” for goods in Class 28,
                         with a constructive date of first use of June 23, 2005
Counterfeit Products     Products bearing or used in connection with the Racer
                         Product Marks, and/or products in packaging and/or
                         containing labels and/or hang tags and/or manuals
                         bearing the Racer Product Marks, and/or bearing or
                         used in connection with marks that are confusingly
                         similar to the Racer Product Marks and/or products that
                         are identical or confusingly similar to the Racer
                         Products
Infringing Listings      Defendants’ listings for Counterfeit Products
User Accounts            Any and all websites and any and all accounts with
                         online marketplace platforms such as Amazon, as well
                         as any and all as yet undiscovered accounts with
                         additional online marketplace platforms held by or
                         associated with Defendants, their respective officers,
                         employees, agents, servants and all persons in active
                         concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or assets
                         of Defendants (whether said assets are located in the
                         U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as
                         Amazon.com, Inc., Amazon Payments, Inc. (“Amazon
                         Pay”), PayPal Inc. (“PayPal”), Payoneer Inc.
                         (“Payoneer”), PingPong Global Solutions, Inc.
                         (“PingPong”) and other companies or agencies that
                                      ii
 Case1:19-cv-06949-VSB
Case  1:19-cv-06949-VSB Document
                         Document71-1
                                  73 Filed
                                      Filed11/05/19
                                            11/01/19 Page
                                                      Page44ofof66

                      engage in the processing or transfer of money and/or
                      real or personal property of Defendants
Third Party Service   Online marketplace platforms, including, without
Providers             limitation, those owned and operated, directly or
                      indirectly, by Amazon, such as Amazon.com, as well as
                      any and all as yet undiscovered online marketplace
                      platforms and/or entities through which Defendants,
                      their respective officers, employees, agents, servants
                      and all persons in active concert or participation with
                      any of them manufacture, import, export, advertise,
                      market, promote, distribute, offer for sale, sell and/or
                      otherwise deal in Counterfeit Products which are
                      hereinafter identified as a result of any order entered in
                      this action, or otherwise




                                   iii
         Case1:19-cv-06949-VSB
        Case  1:19-cv-06949-VSB Document
                                 Document71-1
                                          73 Filed
                                              Filed11/05/19
                                                    11/01/19 Page
                                                              Page55ofof66



       WHEREAS, Plaintiffs having moved ex parte on July 25, 2019 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service; and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiffs’ Application on August 1, 2019,

and ordered Defendants to appear on October 25, 2019 at 10:00 a.m. to show cause why a

preliminary injunction should not issue;

       WHEREAS, on August 16, 2019, the Court issued an Order extending the TRO through

the date of the OSC Hearing;

       WHEREAS, by motion dated September 4, 2019, Defendant Shenzhen Yongli Hongtai

Investment Development Co., Ltd., d/b/a Jscout moved, pursuant to Fed. R. Civ. P. 65(b) for an

order dissolving or modifying the portion of the TRO granting Plaintiffs’ request to restrain

Defendant Jscout’s assets and Merchant Storefront;

       WHEREAS, on September 11, 2019, Plaintiffs opposed Defendant Jscout’s motion;

       WHEREAS, on September 18, 2019 at 10:15 a.m., counsel for Plaintiffs and Defendant

Jscout appeared for a telephone conference with the Court regarding Jscout’s motion;

       WHEREAS, on October 25, 2019, the Court held a hearing on the preliminary injunction

motion and motion to dissolve the TRO; and

       WHEREAS, counsel for Defendant Jscout represents to this Court that the words “WALL

CLIMBER CAR” have been removed from the owner’s manual and is not using the terms “WALL

CLIMBER” in any way in connection with the marketing and sale of the EpochAir “wall climbing

car,” (“Epoch Product”).



                                                1
         Case1:19-cv-06949-VSB
        Case  1:19-cv-06949-VSB Document
                                 Document71-1
                                          73 Filed
                                              Filed11/05/19
                                                    11/01/19 Page
                                                              Page66ofof66

       WHEREAS, counsel for Defendant Jscout represents to this Court that Amazon disposed

of (i.e., destroyed) 267 of the Epoch Product and Amazon has twelve (12) units of Epoch Product

in its possessions, custody or control (“Amazon Inventory”).


                                             ORDER
       1.      IT IS HEREBY ORDERED, that the relief previously granted in the TRO shall be

vacated, except as indicated below, applicable only with respect to Defendant Jscout, and to the

extent there is a conflict or ambiguity with the TRO, the terms of this Order shall govern.

            a. With regard to Paragraphs I(B)(1) – I(B)(3) of the TRO, the Third Party Service

               Providers and Financial Institutions Amazon, Amazon Pay and PingPong shall

               continue to be restrained and enjoined from:

                   i. secreting, concealing, transferring, disposing of, withdrawing, encumbering

                      or paying Defendants’ Assets that are currently restrained pursuant to the TRO

                      from or to Defendants’ Financial Accounts.

            b. With regard to Paragraphs I(B)(1) – I(B)(3) of the TRO, the Third Party Service

               Providers, Financial Institution Amazon, Amazon Pay, and PingPong shall no longer

               impose any freeze on any funds or assets received by Jscout for the sale of any

               products, following entry of this Order.

            c. Amazon is instructed to dispose of/destroy the Amazon Inventory.



SO ORDERED.

SIGNED this _____
             5th  day of ____________,
                          November     2019, at _______ __.m.



                                                          ________________________________
                                                           HON. VERNON S. BRODERICK
                                                          UNITED STATES DISTRICT JUDGE



                                                 2
